915 F.2d 1574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darrell L. MARSHALL, Defendant-Appellant.
No. 90-1865.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the Court for consideration of this court's order of September 5, 1990, directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction.  The defendant has not filed a response.


2
On August 2, 1990, the defendant filed a pro se notice of appeal in the district court seeking review of a June 27, 1990, order in Case No. 89-80894.  That is a criminal proceeding in which a motion to withdraw a guilty plea is pending.  An examination of the docket sheet in that case, however, shows no orders filed or entered on June 27, 1990.  It also appears that there were no orders filed within ten days of the notice of appeal in the companion criminal proceeding in Case No. 90-80237 to which the notice of appeal could apply.  See Rule 4(b), Fed.R.App.P.  Without further clarification, the notice of appeal as filed would impart no appellate jurisdiction to this Court.


3
It therefore is ORDERED that the show cause order of September 5, 1990, is discharged and this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b), Local Rules of the Sixth Circuit.